     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 1 of 20



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1400
 9   Los Angeles, CA 90012
     Telephone (213) 894-2426
10
     BRIAN C. RABBITT
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT

18                            FOR THE DISTRICT OF ARIZONA

19
     United States of America,                           No. CR-18-422-PHX-SMB
20
                          Plaintiff,
21                                                    UNITED STATES’ RESPONSE TO
              v.                                     DEFENDANTS’ MOTION FOR STAY
22                                                    OF CASE PENDING RESOLUTION
                                                       OF THE MANDAMUS PETITION
23   Michael Lacey, et al.,                                     (Doc. 1092)

24                        Defendants.                    Telephonic Oral Argument:
                                                         Dec. 4, 2020, at 10:00 a.m.
25
26
27
28
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 2 of 20




 1                                     Preliminary Statement
 2          In a meritless attempt to derail the administration of justice, Defendants moved for
 3   recusal 17 months after the case was assigned to this Court and after receiving several
 4   adverse rulings. The motion was based on widely-available publications dating to 2015, an
 5   absurd legal theory that the Court’s spouse (who has no involvement in this case) has an
 6   undefined “interest” that could be substantially and directly affected by the outcome, and
 7   the obsolete notion that a husband’s views must be imputed to his spouse. On October 23,
 8   2020, the Court issued a 14-page order that detailed why these claims are factually and
 9   legally unavailing, and denied the motion. (Doc. 1075, Order).
10          Undeterred, Defendants filed a petition for writ of mandamus in the Ninth Circuit
11   raising the same flawed claims, and a motion in this Court seeking a stay pending the
12   petition’s resolution. (Doc. 1092.) If granted, the stay would amount to a sixth trial
13   continuance that could run well past the April 2021 trial date. As the Supreme Court has
14   recognized, such a stay “is an intrusion into the ordinary processes of administration and
15   judicial review.” Nken v. Holder, 556 U.S. 418, 427 (2009). It is “not a matter of right,
16   even if irreparable injury might otherwise result”; rather, it is “an exercise of judicial
17   discretion,” and Defendants have the burden of establishing that the circumstances justify
18   grinding this case to a halt for an indefinite period four months before trial. See id. at 433-
19   34. Defendants have failed to carry that heavy burden.
20          First, Defendants have failed to establish a likelihood—or any reasonable
21   possibility—of success on the merits on their petition. A writ of mandamus is a “drastic
22   and extraordinary” remedy “reserved for really extraordinary causes,” Ex parte Fahey, 332
23   U.S. 258, 259-60 (1947), and Defendants must demonstrate that their “right to issuance of
24   the writ is clear and indisputable.” Kerr v United States Dist. Ct. for N. Dist. of Calif., 426
25   U.S. 394, 402 (1976) (citations omitted). Defendants cannot establish any likelihood of
26   success on the merits because none of the five Bauman factors that courts consider in
27   evaluating mandamus petitions supports their request for relief. Bauman v. U.S. Dist.
28   Court, 557 F.2d 650, 654-55 (9th Cir. 1977). Among other things, Defendants cannot meet


                                                  -1-
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 3 of 20




 1   the third Bauman factor, which requires showing that the Court’s Order was clearly
 2   erroneous as a matter of law. Hernandez v. Tanninen, 604 F.3d 1095, 1099 (9th Cir. 2010)
 3   (absence of the third Bauman factor is dispositive).
 4          Defendants cannot demonstrate any clear error. The record and the law amply
 5   support the Court’s conclusion that the recusal motion was untimely given that it was based
 6   on published articles, press releases and other materials that have long been known to the
 7   internet-viewing public, and that even some of Defendants’ counsel were aware of—but
 8   admittedly did not “focus on”—until after Defendants suffered a series of adverse rulings.
 9   (See Doc. 1075, Order at 7.) Further, Defendants cannot show that the outcome of this case
10   could have a substantial and direct affect on any “interest” held by the Court’s spouse—
11   who has no involvement in this federal criminal prosecution. Moreover, Defendants come
12   nowhere close to showing that the Court clearly erred in holding that an objectively
13   reasonable, thoughtful person with knowledge of the facts would not reasonably doubt her
14   impartiality, particularly where courts have long-rejected the outmoded notion that a judge
15   is unable to preside impartially because of her spouse’s views.
16          Second, Defendants have failed to demonstrate that they will suffer irreparable harm
17   absent a stay. The Ninth Circuit routinely considers disqualification orders on direct appeal,
18   and Defendants have not established that they face any unique prejudice that differentiates
19   them from other litigants who proceed on direct review. And while Defendants point to
20   hypothetical costs and delay associated with having the case proceed before their petition
21   is resolved, the Ninth Circuit has “repeatedly held that financial harm is insufficient to
22   justify collateral review” of recusal and other pretrial decisions. In re Sussex, 781 F.3d
23   1065, 1075 (9th Cir. 2015).
24          Third, the interests of the United States, the victims and the public weigh heavily
25   against a stay. The policy against piecemeal appellate review embodied in 28 U.S.C. 1291
26   “reduces the ability of litigants to harass opponents and to clog the courts through a
27   succession of costly and time-consuming appeals,” and “is crucial to the efficient
28   administration of justice.” Flanagan v. United States, 465 U.S. 259, 264 (1984). This


                                                 -2-
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 4 of 20




 1   policy “is at its strongest in the field of criminal law,” where delay prejudices the
 2   prosecution’s ability to prove its case beyond a reasonable doubt. Flanagan, 465 U.S. at
 3   264-65. Moreover, the victims and the public have a right to “proceedings free from
 4   unreasonable delay” under the Crime Victims’ Rights Act. (Doc. 893 at 5.) The balance of
 5   equities tips sharply against Defendants, and the stay motion should be denied.
 6                                     Factual Background
 7          A.     Defendants Have Continually Sought to Delay Trial.
 8          Defendants made their first request to continue the trial in the parties’ Notice of
 9   Filing of Parties’ Proposed Scheduling Order. (Doc. 121 at 3.) The government asked for
10   trial to begin in October 2019, while Defendants sought a trial date in January 2020. (Id.)
11   Judge Logan, then presiding, adopted a January 2020 trial date. (Doc. 131 at 3.)
12          On June 3, 2019, Defendant Padilla filed Defendants’ first motion to continue trial
13   (Doc. 628), based on a substitution of counsel for him and Defendant Vaught in May
14   2019. (Docs. 559, 565-566.) The Court granted the motion and continued the trial from
15   January 15, 2020 to May 5, 2020. (Doc. 664.) On January 28, 2020, Defendants filed their
16   second motion to continue trial, arguing the government had not satisfied its discovery
17   deadlines and seeking a continuance until at least October 2020. (Doc. 862 at 3, 7.) While
18   the Court found some of Defendants’ discovery claims “directly contradicted” by the
19   record, it continued the trial from May to August 2020. (Doc. 893 at 4, 6.)
20          On May 29, 2020, Defendants filed their third motion to continue trial. (Doc.
21   990.) This request focused on the inability for Defendants to prepare for, and for the Court
22   to safely conduct, a trial during the pandemic. Defendants asked for a continuance until
23   “unmasked testimony will be perfectly safe”—that is, until “after the pandemic.” (Doc.
24   990 at 12.) The Court continued the trial until January 2021. (Doc. 1031.)
25          On September 21, 2020, Defendant Lacey filed a fourth motion to continue trial,
26   this time based on his counsel’s pregnancy and upcoming disability leave and continued
27   pandemic concerns. (Doc. 1058.) The Court granted the motion and continued the trial until
28   April 2021. (Doc. 1068.)


                                                -3-
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 5 of 20




 1          In addition, to the five requests to continue trial, Defendants have filed six motions
 2   to dismiss premised on various legal theories. (Docs. 456, 561, 746, 782, 783, 940.) To
 3   date, none have been successful.
 4          B.     In September 2020, Defendants Unsuccessfully Moved for Recusal—and
                   Now Seek Indefinite Trial Delay Pending Appeal.
 5
 6          On September 23, 2020, two days after filing the latest motion to continue trial, and
 7   more than 17 months after the Court inherited this case, Defendants moved for recusal
 8   based on the Court’s marriage to Arizona Attorney General Mark Brnovich (AG Brnovich).
 9   (Doc. 1059; see also Doc. 1075, Order at 1-2.) Relying on published news articles dating
10   to 2015 and other widely-available published information (see Doc. 1059-1), Defendants
11   asserted that AG Brnovich had made various statements “about human trafficking and
12   Backpage.com” that warranted the Court’s recusal under 28 U.S.C. §§ 455(a), (b)(4) and
13   (b)(5)(iii). (Doc. 1059, Mot. at 1, 8.)
14          On October 23, 2020, after the motion was fully briefed, the Court issued a thorough
15   14-page order denying Defendants’ motion for recusal. First, the Court found the motion
16   untimely because Defendants filed it “nearly a year and a half after the Court inherited the
17   case and after several adverse rulings,” indicating that it was “filed for suspect tactical and
18   strategic reasons.” (Doc. 1075, Order at 6-7.) The Court rejected as “unbelievable”
19   Defendants’ contrary “bare assertion” that they had just discovered the basis for their
20   motion in September 2020, particularly given longstanding press coverage of the Court’s
21   marriage to AG Brnovich and Defendants’ knowledge that all or nearly all state attorneys
22   general had been scrutinizing Backpage for years. (Doc. 1075, Order at 7.) The Court also
23   noted Defendants’ counsel admitted that some of them knew in April 2018 that a coalition
24   of attorneys general had written the letter to Congress about Backpage in August 2017 that
25   formed one of the motion’s exhibits, but claimed they did not previously “focus on” the
26   letter or the fact that AG Brnovich had signed it. (Doc. 1075, Order at 7.)
27          Second, the Court rejected Defendants’ assertion that the Court’s recusal was
28   required by 28 U.S.C. §§ 455(b)(4) and (5)(iii). (Doc. 1075, Order at 7-10.) These


                                                  -4-
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 6 of 20




 1   provisions require a judge to recuse where the judge knows that her spouse “has a financial
 2   interest in the subject matter in controversy or in a party to the proceeding, or any other
 3   interest that could be substantially affected by the outcome of the proceeding,” or where
 4   the judge’s spouse “[i]s known by the judge to have an interest that could be substantially
 5   affected by the outcome of the proceeding.” 28 U.S.C. §§ 455(b)(4) and (5)(iii). Citing
 6   cases from other Circuits and the District of Arizona, the Court found that both §§ 455(b)(4)
 7   and (5)(iii) “require an interest that is financial or proprietary in nature” and noted that AG
 8   Brnovich has no such interest in this case. (Doc. 1075, Order at 8-9.) 1 But even assuming
 9   that AG Brnovich had an “interest” cognizable under 28 U.S.C. §§ 455(b)(4) and (b)(5)(iii),
10   the Court found Defendants’ arguments still failed for the fundamental reason that
11   Defendants had failed to show how that interest “could be substantially affected by the
12   outcome” of this case. (Doc. 1075, Order at 9-10.)
13          Third, the Court rejected Defendants’ assertion that recusal is required under 28
14   U.S.C. § 455(a), which involves determining whether “a reasonable person with
15   knowledge of all the facts would conclude that the judge’s impartiality might reasonably
16   be questioned.” (Doc. 1075, Order at 10 (citation omitted).) The Court recognized that “a
17   judge’s impartiality cannot reasonably be questioned simply because of the opinions and
18   views expressed by an organization headed by a judge’s spouse.” (Doc. 1075, Order at 11.)
19   The Court then found that Judge Murguia’s analysis in Melendres I set up an instructive
20   contrast with this case. (Doc. 1075, Order at 12-13.)
21          On November 18, 2020, almost a full month after the Court issued the Order,
22
23   1
      The Court further rejected the suggestion that AG Brnovich had some type of financial
24   or pecuniary interest by virtue of his campaigns for attorney general:

25          [C]ontrary to Defendants assertions, the outcome of this case is extremely
            unlikely to “impact his ability to raise campaign funds and to keep his office
26          and salary.” (Doc. 1071 at 8, n.9.) In fact, because AG Brnovich has been
            elected as Arizona Attorney General in two consecutive terms, he is not
27          eligible to run for his office again. Ariz. Const. art. V, § 1(A). Therefore,
            Defendants’ argument on this point is without merit.
28
     (Doc. 1075, Order at 9.)

                                                  -5-
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 7 of 20




 1   Defendants filed a petition for writ of mandamus in the Ninth Circuit seeking to overturn
 2   it. Lacey, et al. v. United States Dist. Ct., No. 20-73408, DktEntry 1-3. Under Fed. R. App.
 3   P. 21(b) and 9th Cir. R. 21-4, no answer to the petition may be filed unless ordered by the
 4   Ninth Circuit. To date, the Ninth Circuit has not ordered the United States to answer, and
 5   the timeframe for resolving the petition—potentially many months—is unknown. 2
 6                                            Argument
 7          To justify a stay pending appeal, Defendants must: (1) make “a strong showing”
 8   that they are “likely to succeed on the merits”; (2) demonstrate that they “will be irreparably
 9   injured absent a stay”; (3) show that issuance of the stay will not “substantially injure the
10   other parties interested in the proceeding”; and (4) demonstrate “where the public interest
11   lies.” Nken, 556 U.S. at 434. Where, as here, they cannot make a “strong showing” on the
12   first factor (likelihood of success), Defendants may make a lesser showing that the appeal
13   “raises serious legal questions or has a reasonable probability of success.” Leiva-Perez v.
14   Holder, 640 F.3d 962, 970-71 (9th Cir. 2011). However, “[a] party meeting this lesser
15   threshold . . . must then demonstrate that the balance of hardships under the second and
16   third [Nken] factors tilts sharply in its favor.” Morse v. Servicemaster Glob. Holdings, Inc.,
17   2013 WL 123610, at *2 (N.D. Cal. Jan. 8, 2013) (emphasis in original) (citing Leiva-Perez,
18   640 F.3d at 970). Defendants cannot meet their burden of establishing any of these factors.
19   I.     Defendants Have Not Demonstrated Any Likelihood of Success.
20          A.     Defendants Have Failed to Show that the Court’s Order Is Clearly Erroneous.
21          A writ of mandamus is a “drastic and extraordinary” remedy “reserved for really
22   extraordinary causes.” Ex parte Fahey, 332 U.S. at 259-60; In re Van Dusen, 654 F.3d 838,
23   840 (9th Cir. 2011). “[O]nly exceptional circumstances amounting to a judicial usurpation
24   of power, or a clear abuse of discretion, will justify the invocation of this extraordinary
25
     2
26     In the mandamus appeal from the denial of recusal in Nat’l Abortion Fed’n. v. Ctr. for
     Med. Progress, the Ninth Circuit docketed the petition on December 13, 2017, ordered an
27   answer two-and-a-half months later, and denied the petition on April 30, 2018. See 9th Cir.
     No. 17-73313 Docket. In another recusal-related mandamus matter, In re Sussex, the court
28   ordered an answer about two-and-a-half months after docketing the petition, and fully
     resolved the matter about a year later. See 9th Cir. No. 14-70158 Docket.

                                                  -6-
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 8 of 20




 1   remedy.” Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 380 (2004) (internal
 2   quotations and citations omitted). Defendants must therefore demonstrate that their “right
 3   to issuance of the writ is clear and indisputable.” Kerr, 426 U.S. at 402.
 4          In evaluating a mandamus petition, the Ninth Circuit considers five factors:
 5          (1) whether the petitioner has other adequate means, such as a direct appeal,
            to attain the relief he or she desires; (2) whether the petitioner will be
 6          damaged or prejudiced in a way not correctable on appeal; (3) whether the
            district court’s order is clearly erroneous as a matter of law; (4) whether the
 7          district court's order makes an “oft-repeated error,” or “manifests a persistent
            disregard of the federal rules”; and (5) whether the district court’s order raises
 8          new and important problems, or legal issues of first impression.
 9   Bauman, 557 F.2d at 654-55.
10          Defendants cannot establish any likelihood of success on the merits because none
11   of the Bauman factors supports relief. Only the third Bauman factor is relevant here:
12   whether the Court’s Order was clearly erroneous as a matter of law. Clear error is a
13   necessary condition for mandamus relief; its absence “is dispositive.” Hernandez, 604 F.3d
14   at 1099. Yet clear error is a highly deferential standard—mandamus “will not issue merely
15   because Defendants have identified legal error.” In re Van Dusen, 654 F.3d at 841. Rather,
16   the Ninth Circuit must have “a definite and firm conviction” that the Order was incorrect.
17   DeGeorge v. U.S. Dist. Court for Cent. Dist. of Cal., 219 F.3d 930, 936 (9th Cir. 2000). 3
18          Defendants bore a heavy burden in moving to disqualify this Court nearly two years
19   after it was assigned to this case. A federal judge has a “strong . . . duty to sit when there
20   is no legitimate reason to recuse.” Clemens v. U.S. Dist. Court for Cent. Dist. of California,
21   428 F.3d 1175, 1179 (9th Cir. 2005). Accordingly, “a judge is presumed to be impartial
22   and the party seeking disqualification bears the substantial burden of proving otherwise.”
23   In re Steward, 828 F.3d 672, 682 (8th Cir. 2016) (emphases added); see also In re
24
25   3
       The Petition does not raise any issue of first impression that could change the third
26   Bauman showing from one of “clear error” to “ordinary error.” (See Pet. at 14.) Defendants
     identify only one issue of arguable first impression—whether the Court’s spouse has a non-
27   economic interest cognizable under 28 U.S.C. §§ 455(b)(4) and 455(b)(5)(iii). (Mot. at 3;
     Pet. at 30.) As explained below, that issue is not dispositive because Defendants would still
28   be required to establish that any such interest could be significantly affected by the outcome
     of this case—a burden they cannot meet. (See Part I.A.2, infra.)

                                                  -7-
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 9 of 20




 1   McCarthey, 368 F.3d 1266, 1269 (10th Cir. 2004) (Disqualification “places a substantial
 2   burden on the moving party to demonstrate that the judge is not impartial, not a burden on
 3   the judge to prove that he is impartial.”). For several reasons, Defendants did not meet their
 4   “substantial burden” in seeking this Court’s disqualification, and therefore they do not
 5   come close to showing entitlement to the “drastic and extraordinary” remedy of mandamus
 6   relief. Van Dusen, 654 F.3d at 840-41.
 7
                   1.     Defendants’ Motion for Recusal Was Filed for Purely Tactical
 8                        Reasons and Could Have Been Denied on that Basis Alone.
 9          “[A] party having information that raises a possible ground for disqualification
10   cannot wait until after an unfavorable judgment before bringing the information to the
11   court’s attention.” United States v. Rogers, 119 F.3d 1377, 1380 (9th Cir. 1997); see also
12   Preston v. United States, 923 F.2d 731, 733 (9th Cir. 1991) (motions to recuse must be
13   brought with “reasonable promptness after the ground for such a motion is ascertained”
14   because otherwise, “the absence of such a requirement would result in increased instances
15   of wasted judicial time and resources and a heightened risk that litigants would use recusal
16   motions for strategic purposes”). While they might not have an obligation to scour the
17   public record or “pore through the judge’s private affairs and financial matters” for any
18   potentially disqualifying information, Listecki v. Off. Comm. of Unsecured Creditors, 780
19   F.3d 731, 750 (7th Cir. 2015) (Pet. at 28), Defendants cannot simply put their head in the
20   sand when the information that ostensibly supports a recusal argument is a matter of
21   widespread and longstanding public knowledge and includes information that they have
22   known for years. Rather, federal courts reject recusal motions as untimely where parties or
23   their counsel turn a “blind eye” to well known facts of which they had actual or constructive
24   knowledge, and that would have alerted them to the alleged basis for recusal. See, e.g.,
25   United States. v. Kohring, 334 F. App’x 836, 838 (9th Cir. 2009) (defendant’s recusal
26   motion properly denied as untimely where, “with the exercise of slightest amount of
27   diligence, he could have ascertained the significance [of the facts forming the basis of the
28   motion] long before trial”) (emphasis added); In re Medtronic, Inc., Sprint Fidelis Leads


                                                 -8-
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 10 of 20




 1   Prod. Liab. Litig., 623 F.3d 1200, 1209 (8th Cir. 2010) (recusal motion untimely where
 2   “Plaintiffs knew, or with due diligence could have known,” the facts supporting their
 3   motion when the case was transferred to the district court judge); Guardian Pipeline, L.L.C.
 4   v. 950.80 Acres of Land, 525 F.3d 554, 558 (7th Cir. 2008) (motion untimely when filed
 5   after adverse decision and based on publicly-available information; “a litigant who lets this
 6   opportunity [to investigate possible bases for recusal] pass, then looks up the
 7   commissioners in Martindale-Hubbell after the proceedings have concluded, has no one to
 8   blame but himself”); Gibo v. U.S. Bank National Association, 2013 WL 12142570, at *3
 9   n.2 (D. Haw. June 21, 2013) (information that formed the basis of recusal motion “should
10   have been evident to Plaintiff’s counsel when this lawsuit was filed and not first
11   investigated seven months later,” when district court “strongly hinted that she was going
12   to rule in favor of [defendants]”); Lyman v. City of Albany, 597 F. Supp. 2d 301, 307-09
13   (N.D.N.Y. 2009) (motion untimely where basis for recusal was, in part, judge’s prior
14   employment by defendant, and judge’s biography was publicly available); Drake v.
15   Birmingham Bd. of Educ., 476 F. Supp. 2d 1341, 1347 (N.D. Ala. 2007) (motion untimely
16   where counsel could have easily discovered through his own client that the judge was a
17   deacon in same church as plaintiff and her husband).
18          As the Court correctly held, Defendants’ motion was untimely because Defendants
19   filed it “nearly a year and a half after the Court inherited the case and after several adverse
20   rulings,” indicating that it was “filed for suspect tactical and strategic reasons.” (Doc. 1075,
21   Order at 6-7); see Melendres v. Arpaio, 2015 WL 13173306, at *13 (D. Ariz. July 10, 2015)
22   (Melendres II) (“There is a presumption that a recusal petition submitted after the moving
23   party suffers adverse rulings has been filed for suspect tactical and strategic reasons.”)
24   (citing E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1295 (9th Cir. 1992)); cf.
25   Krakauer v. IndyMac Mortg. Services, 2013 WL 1751463, at *2 (D. Haw. Apr. 23, 2013)
26   (“[T]he timing of the Motion to Recuse—brought over three years after Plaintiffs filed this
27   action and just after the Order Confirming Sale—suggests that Plaintiffs are simply raising
28   any argument, regardless of merit, in an attempt to stall this action.”).


                                                  -9-
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 11 of 20




 1          Particularly given longstanding press coverage of the Court’s marriage to AG
 2   Brnovich and Defendants’ knowledge that all or nearly all state attorneys general had been
 3   scrutinizing Backpage for years, as laid out with supporting references in the United States’
 4   Response, the Court did not clearly err in finding Defendants’ “bare assertion” that they
 5   had just discovered the basis for their motion in September 2020 was “unbelievable.” (Doc.
 6   1075, Order at 7; see also Doc. 1067, Resp. at 3-6.) Nor did the Court clearly err in
 7   analyzing the reply declaration filed by six of Defendants’ attorneys, in which some of
 8   them admitted that they knew in April 2018 that a coalition of state attorneys general had
 9   written the letter about Backpage in August 2017 that formed one of the exhibits to the
10   recusal motion, but asserted they did not previously “focus on” the letter or the fact that
11   AG Brnovich had signed it. (Doc. 1075, Order at 7.) The record and the law amply
12   supported the Court’s finding that the motion was untimely. (Doc. 1075, Order at 7; see
13   also Doc. 1067, Resp. at 5 and Doc. 1072, Mot. to Strike at 5-7.)
14                 2.      The Court Did Not Clearly Err in Rejecting Defendants’ Claims
                           Under 28 U.S.C. §§ 455(b)(4) and (b)(5)(iii).
15
16          Second, the Court properly rejected Defendants’ assertion that recusal was required
17   under 28 U.S.C. §§ 455(b)(4) and (5)(iii). (Doc. 1075, Order at 7-10.) These provisions
18   require a judge to recuse where the judge knows that her spouse “has a financial interest in
19   the subject matter in controversy or in a party to the proceeding, or any other interest that
20   could be substantially affected by the outcome of the proceeding,” or where the judge’s
21   spouse “[i]s known by the judge to have an interest that could be substantially affected by
22   the outcome of the proceeding.” 28 U.S.C. §§ 455(b)(4) and (5)(iii). Citing cases from
23   other Circuits and Melendres v. Arpaio, 2009 WL 2132693, at *9 (D. Ariz. July 15, 2009)
24   (Melendres I)—a case on which Defendants also rely (see Pet. at 24)—the Court found that
25   both §§ 455(b)(4) and (5)(iii) “require an interest that is financial or proprietary in nature.”
26   (Doc. 1075, Order at 8.) While Defendants cited other decisions that recognized a law firm
27   partner’s “reputation and goodwill interests” in attracting future business, the Court
28   reasonably distinguished those cases as being moored in interests that are “commercial in


                                                  - 10 -
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 12 of 20




 1   nature.” (Doc. 1075, Order at 9.) Because AG Brnovich has no financial or proprietary
 2   interest in this case, the Court did not clearly err in finding that recusal is not required under
 3   these statutory provisions. (Doc. 1075, Order at 9; see also Doc. 1067, Resp. at 9-11.)
 4          But even assuming AG Brnovich had a cognizable “interest” under 28 U.S.C.
 5   §§ 455(b)(4) and (b)(5)(iii), Defendants’ arguments still failed for the fundamental reason
 6   Defendants cannot show how that interest “could be substantially affected by the outcome”
 7   of this case. (Doc. 1075, Order at 9-10.) Defendants claimed in their motion that AG
 8   Brnovich “has staked his own ‘reputation and goodwill’ on this prosecution, the veracity
 9   of the government’s claims, and the truthfulness of the government’s trial witnesses.” (Doc.
10   1059, Mot. at 12.) Yet, the Court found, the impact of the outcome of this case on any
11   reputational or goodwill interest that AG Brnovich might have “is highly speculative”;
12   “[a]s AG Brnovich is not associated with any party in this case, did not aid in the
13   investigation and is not prosecuting the case[,] the outcome of the case is exceptionally
14   unlikely to affect his reputation.” (Doc. 1075, Order at 10.) Under settled Ninth Circuit law
15   cited by the Court, “where an interest is not direct, but is remote, contingent or speculative,
16   it is not the kind of interest which reasonably brings into question a judge’s partiality.”
17   Nachsin v. AOL, LLC, 663 F.3d 1034, 1042 (9th Cir. 2011). The Court’s rejection of
18   Defendant’s argument is well-situated within existing case law—and there was no clear
19   error of law. (See also Doc. 1067, Resp. at 12-13.)
20
                    3.     Nor Did the Court Clearly Err in Rejecting Defendants’ 28 U.S.C.
21                         § § 455(a) Assertions.

22          As the Court correctly recognized, Defendants’ 28 U.S.C. § 455(a) claim requires
23   determining whether “a reasonable person with knowledge of all the facts would conclude
24   that the judge’s impartiality might reasonably be questioned.” (Doc. 1075, Order at 10,
25   quoting Blixseth v. Yellowstone Mountain Club, LLC, 742 F.3d 1215, 1219 (9th Cir. 2014).)
26   The Court correctly acknowledged that the “reasonable person is not someone who is
27   hypersensitive or unduly suspicious, but rather is a well-informed, thoughtful observer.”
28   United States v. Holland, 519 F.3d 909, 913 (9th Cir. 2008); Doc. 1075, Order at 11. The


                                                   - 11 -
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 13 of 20




 1   Court similarly recognized that judges are obligated to hear all cases coming before them,
 2   and must not recuse themselves lightly. (Doc. 1075, Order at 11.) Accordingly, the
 3   “reasonable person” test “must not be so broadly construed that it becomes, in effect,
 4   presumptive, so that recusal is mandated upon the merest unsubstantiated suggestion of
 5   personal bias or prejudice.” Holland, 519 F.3d at 913.
 6          The Court then found that § 455(a) recusal was not warranted in light of critical
 7   difference between this case and Melendres I. For example, unlike the judge’s sister in
 8   Melendres I, “AG Brnovich has not made any derogatory or insulting comments regarding
 9   the Defendants”; nor has he “addressed the viability of charges in this matter or the guilt
10   or innocence of the Defendants.” (Doc. 1075, Order at 12.) To the extent Defendants
11   suggest otherwise, they are simply mistaken: Defendants’ recusal motion identifies no
12   statements by AG Brnovich or his office that identify any of the Defendants in this federal
13   criminal prosecution, let alone that opine on their individual guilt or innocence.
14          Moreover, although AG Brnovich “publicly stands against human trafficking” and
15   “has referred to Facebook, Backpage, and Craigslist as places where human trafficking
16   occurs,” the Court properly found that his views on these issues would not lead a reasonable
17   person to conclude the Court’s impartiality might reasonably be questioned. (Doc. 1075,
18   Order at 12.) Indeed, “[n]o thoughtful, or well-informed person would simply assume that
19   one spouse’s views should always be ascribed or attributed to the other in the absence of
20   an express disclaimer.” (Doc. 1075, Order at 12, quoting National Abortion Fed. v. Ctr. for
21   Med. Progress, 257 F. Supp. 3d 1084, 1089 (N.D. Cal. 2017).) The Court’s recognition of
22   this principle was not clearly erroneous as a matter of law. See Perry v. Schwarzenegger,
23   630 F.3d 909, 912 (9th Cir. 2011) (Reinhardt, J.) (a judge’s spouse’s views “cannot be
24   imputed to [the judge], no matter how prominently she expresses them”); National
25   Abortion Fed., 257 F. Supp. 3d at 1089-90 (denying recusal motion based on the judge’s
26   spouse’s Facebook communications; “the premise of defendants’ argument is the faulty
27   and anachronistic assumption that a wife’s communicative activity necessarily represents
28   the views of, or should be attributed to, her husband”); Akins v. Knight, 2016 WL 127594,


                                                - 12 -
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 14 of 20




 1   *7 (W.D. Mo. Jan. 11, 2016) (denying recusal motion; judge’s spouse “is an independent
 2   person” and “his views are his own”). 4
 3          Further, AG Brnovich’s statements, and the AG Office’s publication of a handbook
 4   in June 2018 that identified Backpage as “an online classified advertising site used
 5   frequently to purchase sex,” were not novel or even particularly prejudicial. (Doc. 1059-2,
 6   Mot., Ex. 1 at 22.) Long before the handbook’s publication, Backpage representatives had
 7   testified at numerous criminal trials involving pimps who used its website. (See, e.g., Doc.
 8   230 ¶¶ 71, 76, 92.) Published judicial opinions referenced similar facts. E.g., United States
 9   v. Young, 955 F.3d 608, 614 (7th Cir. 2020); Jane Doe No. 1 v. Backpage.com, LLC, 817
10   F.3d 12, 17, 29 (1st Cir. 2016); J.S. v. Village Voice Media Holdings, Inc., 359 P.3d 714,
11   715-16 (Wash. 2015). In January 2017, after the U.S. Senate enforced a subpoena
12   compelling production of thousands of Backpage documents, the Senate Permanent
13   Subcommittee on Investigations concluded that virtually all Backpage “adult” ads were for
14   prostitution. 5 And in April 2018, Backpage.com, LLC and its CEO Carl Ferrer pleaded
15   guilty and admitted the “great majority” of Backpage’s revenue-generating ads were “for
16   prostitution services.” (18-CR-464, Doc. 7-2 at 12-13; 18-CR-465, Doc. 8-2 at 11.) The
17   record before the Court set forth all of these facts. (Doc. 1067, Resp. at 3-6 and n.1.)
18          Finally, although AG Brnovich and the Arizona Attorney General’s Office have
19   “partnered” with third-party organizations that have made statements about Defendants and
20
21   4
       On page 24 of their Petition, Defendants assert that Judge Reinhardt’s recusal decision in
22   Perry v. Schwarzenegger, 630 F.3d 909 (9th Cir. 2011), “appears to be of no force or
     effect.” However, a Westlaw cite check shows that the decision has no reported “negative
23   treatment”; rather, it has been cited favorably in 30 subsequent cases, including Barnett v.
     Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C., 956 F.3d 1228, 1241 (10th Cir.
24   2020) (citing Perry for proposition that “[i]n present-day society we do not treat a married
     couple         as         single-minded         on        public        issues”).        See
25   https://1.next.westlaw.com/RelatedInformation/Ib1d9615f190111e0852cd4369a8093f1/k
     cCitingReferences.html?docSource=03adc3e071db474c8ef65f49555f8558&pageNumber
26   =1&facetGuid=h562dbc1f9a5f4b0c9e54031a19076b9c&transitionType=ListViewType&
     contextData=(sc.History*oc.UserEnteredCitation).
27   5
        See BACKPAGE.COM’S KNOWING FACILITATION OF ONLINE SEX TRAFFICKING,
28   https://www.hsgac.senate.gov/imo/media/doc/Backpage%20Report%202017.01.10%20F
     INAL.pdf (Jan. 2017).

                                                 - 13 -
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 15 of 20




 1   who employ or formerly employed other persons who may testify at trial, the Court
 2   correctly recognized that these connections “are far too attenuated for a reasonable person
 3   to question the Court’s impartiality.” (Doc. 1075, Order at 13.) Defendants have failed to
 4   meet their substantial burden of demonstrating this analysis was clearly erroneous. 6
 5          B.     Defendants Cannot Establish the Remaining Bauman Factors.
 6          Nor can Defendants meet their burden of establishing any of the other Bauman
 7   factors. Regarding the first two factors—the availability of a direct appeal and prejudice
 8   not correctable on a direct appeal—the Ninth Circuit routinely considers recusal orders on
 9   direct appeal. See, e.g., Konarski v. City of Tucson, 716 F. App’x 609, 611 (9th Cir. 2017);
10   O’Connor v. State of Nev., 27 F.3d 357, 363-64 (9th Cir. 1994); United States v. Monaco,
11   852 F.2d 1143, 1147 (9th Cir. 1988); People of Territory of Guam v. Garrido, 752 F.2d
12   1378, 1380 (9th Cir. 1985); United States v. Conforte, 624 F.2d 869, 878 (9th Cir. 1980).
13   Except in cases that involve truly extraordinary circumstances, the Ninth Circuit has “held
14   that a judge’s decision not to disqualify his or her self ‘cannot be appealed until a direct
15   appeal is taken from a final decision adverse to the moving party.’” Thompson v. Commr.
16   of Internal Revenue, 742 F. App’x 316, 317 (9th Cir. 2018) (quoting In re Horton, 621
17   F.2d 968, 970 (9th Cir. 1980). 7
18          Regarding the fourth factor—“oft-repeated error”—Defendants identify no such
19
     6
20     The Court also correctly struck Exhibit A to Defendants’ reply, which essentially
     consisted of a second reply brief signed by a retired judge retained by the Defendants. (Doc.
21   1075, Order at 13.) The exhibit contained inadmissible expert opinion on pure matters of
     law and was improper. (Doc. 1075, Order at 13.) Melendres II, 2015 WL 13173306, at *9
22   n.13; In re Initial Pub. Offering Sec. Litig., 174 F. Supp. 2d 61, 64-66 (S.D.N.Y. 2001).
     7
23     Defendants cite a single out-of-Circuit case for the proposition that mandamus is
     “liberal[ly]” allowed to review disqualification motions (Pet. at 15); yet even that
24   decision—which upheld the denial of a recusal motion—recognized that “in frivolous and
     even routine cases in which a party challenges the judge’s refusal to recuse himself,
25   mandamus will be denied.” Union Carbide Corp. v. U.S. Cutting Serv., Inc., 782 F.2d 710,
     712, 717 (7th Cir. 1986).
26
     Defendants also assert that they are prejudiced by “the government’s concerted efforts to
27   deprive them of resources to defend the case through pre-trial seizures” (Pet. at 15).
     Despite suggesting that seizures have hindered their defense, Defendants have never filed
28   a Monsanto motion or otherwise demonstrated a genuine need to use any seized funds to
     pay for counsel. United States v. Unimex, 991 F.2d 546, 551 (9th Cir.1993).

                                                - 14 -
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 16 of 20




 1   error in the Court’s Order. (Pet. at 30.) Nor do Defendants identify any “new or important
 2   problems, or issues of law of first impression” sufficient to satisfy the fifth Bauman factor.
 3   Defendants note only one issue that arguably raises a claim of first impression in this
 4   Circuit—whether the “non-economic interest” that Defendants assert the Court’s spouse
 5   has in this case is cognizable under 28 U.S.C. §§ 455(b)(4) and (b)(5)(iii). (Pet. at 30.) Yet
 6   the Ninth Circuit need not resolve that discrete issue to affirm the Order, because
 7   Defendants must still show that any such interest “could be significantly affected by the
 8   outcome” of this prosecution—which they cannot do. (See Part I.A.2, supra.)
 9          Defendants have failed to demonstrate any reasonable likelihood that they can
10   establish a “right to issuance of the writ [that] is clear and indisputable,” Kerr, 426 U.S. at
11   402, and their stay motion should be denied for this threshold reason.
12   II.    Defendants Have Failed to Establish Irreparable Harm.
13          The second Nken factor requires Defendants to show that they “will be irreparably
14   injured absent a stay.” Nken, 556 U.S. at 434. The Supreme Court has cautioned that
15   “simply showing some possibility of irreparable injury fails to satisfy” this requirement.
16   Id. at 434-35. And even if Defendants could show irreparable harm, that showing, standing
17   alone, would be insufficient to justify a stay. Id. at 427.
18          For the same reasons that Defendants cannot meet the first and second Bauman
19   factors (see Part I.B, supra), Defendants cannot establish that they will be irreparably
20   harmed. The Ninth Circuit routinely considers disqualification orders on direct appeal. See,
21   e.g., Konarski, 716 F. App’x at 611; O’Connor, 27 F.3d at 363-64; Monaco, 852 F.2d at
22   1147; Garrido, 752 F.2d at 1380; Conforte, 624 F.2d at 878. Defendants have not
23   established that they face any unique prejudice that differentiates them from other litigants
24   who raise claims of judicial partiality on direct review.
25          Defendants point to hypothetical costs and delay associated with having the case
26   proceed before their petition is resolved. (See Doc. 1092, Mot. at 4-5.) Yet “[w]e have
27   repeatedly held that financial harm is insufficient to justify collateral review” of recusal
28   and other pretrial decisions. In re Sussex, 781 F.3d at 1075. A mandamus petitioner “must


                                                  - 15 -
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 17 of 20




 1   demonstrate some burden ... other than the mere cost and delay that are the regrettable, yet
 2   normal, features of our imperfect legal system.” DeGeorge, 219 F.3d at 935.
 3   “[U]nnecessary cost and delay resulting from an erroneous ruling of the district court are
 4   not prejudice correctable through use of the writ of mandamus.” Id. at 936.
 5   III.   The Balance of Equities Tips Sharply Against a Stay.
 6          The third and fourth Nken factors—assessing how a stay would affect the opposing
 7   party and the public—merge where, as here, the government is the opposing party. Leiva-
 8   Perez, 640 F.3d at 970 (citing Nken, 129 S.Ct. at 1762). As explained above, the harm
 9   articulated by Defendants can be remedied or substantially mitigated by direct appeal. Yet
10   the prejudice to the United States and the public from indefinite trial delay—and from
11   forestalling the Court’s work on numerous pending motions—is considerable.
12          First, criminal cases generally are not subject to appellate review until after
13   conviction and sentence. Flanagan, 465 U.S.at 263. While courts have carved out a small
14   exception under the “collateral order doctrine,” that doctrine is interpreted with “utmost
15   strictness” in criminal cases. Id. at 265. As the Supreme Court has explained,
16          The final judgment rule serves several important interests. It helps preserve
            the respect due trial judges by minimizing appellate-court interference with
17          the numerous decisions they must make in the pre-judgment stages of
            litigation. It reduces the ability of litigants to harass opponents and to clog
18          the courts through a succession of costly and time-consuming appeals. It is
            crucial to the efficient administration of justice. For these reasons, “[t]his
19          Court has long held that the policy of Congress embodied in [section 1291]
            is inimical to piecemeal appellate review of trial court decisions which do
20          not terminate the litigation.”
21   Id. at 263-64 (citations omitted). See also United States v. MacDonald, 435 U.S. 850, 854
22   (1978) (delay “is fatal to the vindication of the criminal law”).
23          Second, delay will prejudice the prosecution’s ability to prove its case. See
24   MacDonald, 435 U.S. at 862. “As time passes, the prosecution’s ability to meet its burden
25   of proof may greatly diminish: evidence and witnesses may disappear, and testimony
26   becomes more easily impeachable as the events recounted become more remote.”
27   Flanagan, 465 U.S. at 264. This prosecution involves events occurring throughout the last
28   decade. (See generally Doc. 230.) As trial recedes into the future, delay undoubtedly


                                                 - 16 -
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 18 of 20




 1   redounds to the benefit of the defense—which does not have the burden of proof beyond a
 2   reasonable doubt. These harms will only grow with the magnitude of delay occasioned by
 3   Defendants’ legal maneuvering.
 4          Third, both the victims and the public have a right to “proceedings free from
 5   unreasonable delay” under the Crime Victims’ Rights Act, 18 U.S.C. § 3771(a)(7). (Doc.
 6   893 at 5.) The victims have waited two and a half years for their day in court, and their
 7   desire for certainty and closure deserves strong consideration in weighing the equities of a
 8   potentially lengthy stay. (See Doc. 1062 at 2.) Fourth, society has an “‘interest in providing
 9   a speedy trial which exists separate from, and at times in opposition to, the interests of the
10   accused.’” MacDonald, 435 U.S. at 862 (citation omitted). Indeed,
11          [T]he community has a strong collective psychological and moral interest in
            swiftly bringing the person responsible to justice. Prompt acquittal of a
12          person wrongly accused, which forces prosecutorial investigation to
            continue, is as important as prompt conviction and sentence of a person
13          rightly accused. Crime inflicts a wound on the community, and that wound
            may not begin to heal until criminal proceedings have come to an end.
14
     Flanagan, 465 U.S. at 265.
15
            The interests of the United States, the victims and the public all weigh heavily
16
     against a stay at this late stage. The balance of equities tips sharply against Defendants.
17
                                             Conclusion
18
            For the foregoing reasons, Defendants’ Motion for Stay of Case Pending Resolution
19
     of the Mandamus Petition (Doc. 1092) should be denied.
20
21
            Respectfully submitted this 2nd day of December, 2020.
22
                                                MICHAEL BAILEY
23                                              United States Attorney
                                                District of Arizona
24
                                                s/ Peter S. Kozinets
25
                                                KEVIN M. RAPP
26                                              MARGARET PERLMETER
                                                PETER S. KOZINETS
27                                              ANDREW C. STONE
                                                Assistant U.S. Attorneys
28


                                                 - 17 -
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 19 of 20




 1                                      DAN G. BOYLE
                                        Special Assistant U.S. Attorney
 2
 3                                      BRIAN C. RABBITT
                                        Assistant Attorney General
 4                                      U.S. Department of Justice, Criminal Division

 5                                      REGINALD E. JONES
                                        Senior Trial Attorney
 6                                      U.S. Department of Justice, Criminal Division
                                        Child Exploitation and Obscenity Section
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         - 18 -
     Case 2:18-cr-00422-SMB Document 1095 Filed 12/02/20 Page 20 of 20



                                 CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on December 2, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6   s/ Joy Faraj
     Joy Faraj
 7   U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 19 -
